         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 1 of 50



 1   BOTTINI & BOTTINI, INC.
     Francis A. Bottini, Jr. (SBN 175783)
 2    fbottini@bottinilaw.com
     Albert Y. Chang (SBN 296065)
 3    achang@bottinilaw.com
     Yury A. Kolesnikov (SBN 271173)
 4     ykolesnikov@bottinilaw.com
     7817 Ivanhoe Avenue, Suite 102
 5   La Jolla, California 92037
     Telephone: (858) 914‐2001
 6   Facsimile: (858) 914‐2002

 7   Attorneys for Plaintiff Alfio Conti
 8
                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
10

11   ALFIO CONTI, individually and on                   Case No. _______________
     behalf of all others similarly situated,
12                                                      CLASS ACTION COMPLAINT FOR
13                                         Plaintiff,   VIOLATIONS OF THE CARTWRIGHT
                                                        ACT, THE SHERMAN ACT, THE
14                         vs.
                                                        CALIFORNIA UNFAIR
15                                                      COMPETITION LAW, AND UNJUST
     SAN FRANCISCO ASSOCIATION OF
                                                        ENRICHMENT
16   REALTORS, NATIONAL ASSOCIATION
     OF REALTORS, GREATER SAN DIEGO                     DEMAND FOR JURY TRIAL
17
     ASSOCIATION OF REALTORS,
18   REALOGY HOLDINGS CORP.,
     COMPASS SF I, INC., SOTHEBY’S
19
     INTERNATIONAL REALTY,
20   HOMESERVICES OF AMERICA, INC.,
     RODEO REALTY, INC., RE/MAX
21
     HOLDINGS, INC., and KELLER
22   WILLIAMS REALTY, INC.,
23                                     Defendants.
24

25

26

27

28


                                      CLASS ACTION COMPLAINT
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 2 of 50



 1           Plaintiff Alfio Conti (“Plaintiff”), individually and on behalf of all others
 2   similarly situated, asserts the following against Defendants San Francisco Association
 3   of Realtors (“SFAR”), National Association of Realtors® (“NAR”), Greater San Diego
 4   Association of Realtors (“SDAR”), Rodeo Realty, Inc., Sotheby’s International Realty,
 5   Compass SF I, Inc., Realogy Holdings Corp., HomeServices of America, Inc., RE/MAX
 6   LLC, and Keller Williams Realty, Inc. (collectively, “Broker Defendants” and together
 7   with SFAR, NAR, and SDAR “Defendants”) based upon personal knowledge, where
 8   applicable, information and belief, and the investigation of counsel.
 9                                      INTRODUCTION
10          1.    This is a class action on behalf of consumers who have been overcharged
11   for residential real estate commissions due to the anti‐competitive conduct of
12   Defendants. For decades, real estate agents who belong to the NAR have represented
13   that the services of agents representing home purchasers are free. In reality, this is far
14   from the truth, as Defendants’ conduct has resulted in artificially inflated commissions,
15   which in turn lead to higher home prices paid by buyers.
16          2.    The NAR is a trade group with over 1.4 million members. The NAR
17   amasses a huge war chest by collecting membership dues from real estate agents, which
18   it uses to lobby federal and state governments on various issues relevant to the real
19   estate business. In exchange, real estate agents who join the NAR receive benefits,
20   including access to the “multiple listing service” which is critical to being able to
21   represent consumers in residential real estate transactions.
22          3.    Among other activities, the NAR establishes and enforces rules, policies,
23   and practices that are then adopted by NAR’s more than 1,400 local associations (also
24   known as the “Member Boards”) and their affiliated MLSs. These rules, policies, and
25   practices govern the conduct of the approximately 1.4 million MLS Participants or
26   REALTORS® affiliated with NAR who are engaged in residential real estate brokerages
27   across the United States.
28   ///
                                    CLASS ACTION COMPLAINT
                                                ‐1‐
          Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 3 of 50



 1         4.       When an agent joins the NAR, she or he is required by the NAR to agree to
 2   be bound by the NAR’s rules, practices, and guidelines. These rules, which include a
 3   requirement that sellers set aside a portion of the purchase price for buyer agent
 4   commissions, prohibitions on modifying the commission, and permission to filter
 5   listings by commission, all enable NAR, its co‐defendants, and its members to maintain
 6   buyer agent commissions at supra‐competitive levels unrelated to the services
 7   provided, steer home buyers away from lower commission homes, and drive out
 8   discounters.
 9         5.       Brokers use Multiple Listing Services (“MLSs”) to share information about
10   homes for sale. The vast majority of homes in the United States are sold on an MLS. An
11   MLS is a joint venture among competing brokers to facilitate the publishing and sharing
12   of information about homes for sale in a geographic area. The NAR, through its
13   Member Boards, controls a substantial number of the MLSs in the United States. NAR
14   promulgates rules, policies, and practices governing the conduct of NAR‐affiliated
15   MLSs that are set forth annually in the Handbook on Multiple Listing Policy
16   (“Handbook”).
17         6.       Under the terms of the Handbook, affiliated REALTOR® associations and
18   MLSs “must conform their governing documents to the mandatory MLS policies
19   established by [NAR’s] Board of Directors to ensure continued status as member boards
20   and to ensure coverage under the master professional liability insurance program.”
21   (National Association of REALTORS®, Handbook on Multiple Listing Policy 2020
22   (32nd ed. 2021), at iii).1
23         7.       The membership of an MLS is generally comprised of nearly all residential
24   real estate brokers and their affiliated agents in an MLS’s service area. In each area an
25   MLS serves, the MLS will include or “list” the vast majority of homes that are for sale
26   through a residential real estate broker in that area. In most areas, the local MLS
27
           Available at https://cdn.nar.realtor/sites/default/files/documents/2021_NAR_
            1

28   HMLP_ 210112.pdf. (last visited Mar. 16, 2021).
                                     CLASS ACTION COMPLAINT
                                                ‐2‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 4 of 50



 1   provides the most up‐to‐date, accurate, and comprehensive compilation of the area’s
 2   home listings. Listing brokers use the MLS to market sellers’ properties to other broker
 3   and agent participants in the MLS and, through those other brokers and agents, to
 4   potential home buyers.
 5        8.      By virtue of nearly industry‐wide participation and control over important
 6   data, MLSs possess and exercise market power in the markets for the provision of real
 7   estate brokerage services to home buyers and sellers in local markets throughout the
 8   country.
 9        9.     Defendants’ unlawful conduct was recently exposed when, on November
10   19, 2020, the United States filed a civil antitrust Complaint against Defendant National
11   Association of REALTORS® (“NAR”) in Washington, D.C. alleging that a series of rules,
12   policies, and practices promulgated by the NAR resulted in a lessening of competition
13   among real estate brokers and agents to the detriment of American home buyers in
14   violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. The Complaint alleges that
15   certain NAR rules, policies, and practices have been widely adopted by NAR’s
16   members, including the multiple listing services affiliated with the NAR that facilitate
17   the publishing and sharing of information about local homes for sale, resulting in
18   reduced competition among real estate brokers and agents.
19        10.    Plaintiff and Class Members in the present case are home buyers who
20   purchased their homes on MLSs affiliated with and governed by the NAR, such as
21   Defendants San Francisco Association of Realtors and San Diego Association of
22   Realtors. Plaintiff brings this action against the NAR, the SFAR, the SDAR, and the
23   Broker Defendants, for agreeing, combining, and conspiring to impose, implement, and
24   enforce anticompetitive restraints that reduce price competition in the markets for buyer
25   agent services in violation of federal and state antitrust law. Defendants’ unlawful,
26   anticompetitive conduct causes home buyers to pay inflated commissions for broker
27   services that are misrepresented to be free, to pay inflated prices for the homes they
28   purchase, and to receive reduced quality broker services.
                                   CLASS ACTION COMPLAINT
                                               ‐3‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 5 of 50



 1          11.   The SFAR and SDAR are trade associations of real estate professionals
 2   located in San Francisco and San Diego, respectively. They operate multiple listing
 3   services in the San Francisco Bay Area and in San Diego County.
 4          12.   The NAR, the Broker Defendants, and their co‐conspirators collectively
 5   possess market power in the market for buyer agent services through their control of
 6   NAR‐affiliated MLSs. NAR MLSs are the dominant MLSs in the United States. Even
 7   some independent MLSs require brokers to be members of the NAR to access their
 8   database. Over 200,000 real estate professionals across the United States have registered
 9   with the NAR to access its benefits, including MLSs, which are essential to selling and
10   finding homes for their clients. Pursuant to Defendants’ conspiracy, however, NAR
11   members may access NAR’s benefits, including the right to list their properties on NAR
12   MLSs, only if they agree to adhere to and implement NAR’s rules, policies, and
13   practices. The NAR and Broker Defendants have adopted a series of rules, policies, and
14   practices that significantly restrain competition.
15          13.   The NAR imposes certain anticompetitive rules, policies, and practices on
16   NAR MLSs. The NAR also recommends certain rules, policies, and practices that NAR
17   MLSs have widely adopted. The NAR’s anticompetitive rules, policies, and practices
18   include:
19                a. requiring every seller‐broker, when listing a property on an MLS, to
20                   make a “blanket unilateral offer[] of compensation” to any buyer agent
21                   who may find a buyer for the home;
22                b. requiring that the offer of compensation to the buyer agent be a blanket
23                   offer — i.e., the exact same compensation terms must be simultaneously
24                   offered to every buyer agent without regard to their experience, the
25                   services they are providing to the buyer, or the financial arrangement
26                   they have made with the buyer;
27   ///
28   ///
                                    CLASS ACTION COMPLAINT
                                                ‐4‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 6 of 50



 1               c. prohibiting the disclosure of the total commission — the commission
 2                   due to the seller‐broker and the portion of the commission earmarked
 3                   for the buyer agent — for any listing on an NAR MLS;
 4               d. permitting buyer agents to misrepresent to buyers that a buyer agent’s
 5                   services are free;
 6               e. permitting and enabling buyer agents to filter MLS listings based on the
 7                   offered commissions and to exclude lower‐commission homes from
 8                   consideration by prospective home buyers;
 9               f. severely restricting brokers’ ability to modify the buyer agent
10                   commission after the buyer agent conveys a purchase offer; and
11               g. limiting access to the lockboxes that provide physical access to homes
12                   to members of the NAR.
13        14.    The NAR’s rules, policies, and practices have been adopted and enforced
14   by NAR members, including NAR MLSs, and are, therefore, agreements among
15   competing real estate brokers. Defendants’ implementation of and adherence to these
16   agreements is manifestly anticompetitive.
17        15.    Because the Broker Defendants are leading real estate firms in the United
18   States, their participation in the conspiracy is essential to its success. The Broker
19   Defendants have agreed to participate in, facilitate, and implement the conspiracy. Each
20   of the Broker Defendants play an active role in the NAR and has required franchisees,
21   brokerages, and individual realtors to join in and implement the NAR’s anticompetitive
22   agreements as a condition to receiving the benefits of each Broker Defendant’s brand,
23   brokerage infrastructure, and other support.
24        16.    The Broker Defendants use their control of the MLSs and their own
25   governing policies to ensure adherence to NAR rules. For example, Keller Williams’
26   Policies & Guidelines Manual provides “[w]e expect all of our associates to adhere to
27   the National Association of REALTORS® Code of Ethics.” The Broker Defendants
28   further implement the conspiracy by reviewing and reissuing NAR’s rules at yearly
                                    CLASS ACTION COMPLAINT
                                                 ‐5‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 7 of 50



 1   NAR meetings and serving on the boards and committees that enforce compliance with
 2   NAR’s rules.
 3          17.   Defendants’ conspiracy has substantially reduced competition in the
 4   market for buyer agent services to the detriment of American home buyers. Specifically,
 5   Defendants’ conspiracy enables brokers to raise, fix, and maintain buyer agent
 6   compensation at artificially high levels that would not exist in a competitive
 7   marketplace, which in turn causes home buyers to pay higher prices. The conspiracy
 8   also enables brokers to “steer” home buyers away from lower commission homes. As
 9   a result, home buyers are harmed in at least the following ways:
10                a. the conspiracy has inflated the cost of buyer agent services by inflating
11                   buyer agent commissions;
12                b. since buyer agent commissions are paid out of the price buyers pay for
13                   their homes, inflated buyer agent commissions in turn have inflated
14                   home prices; and
15                c. the conspiracy has reduced the quality of services provided by buyer
16                   agents by, for example, facilitating the steering of home buyers by their
17                   brokers towards higher‐commission homes and away from lower‐
18                   commission homes, even though such homes may otherwise match
19                   buyers’ criteria.
20          18.   Plaintiff and the other class members have each incurred at least thousands
21   of dollars in overcharges as a result of Defendants’ conspiracy.
22          19.   Defendants’ agreements, individually and collectively, unreasonably
23   restrain trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, and the
24   Cartwright Act. Plaintiff, on behalf of himself and the class, sues Defendants for
25   violations of the federal antitrust laws and California’s Cartwright Act, as alleged
26   herein, and seeks treble damages, injunctive relief, and the costs of this lawsuit,
27   including reasonable attorneys’ fees.
28   ///
                                    CLASS ACTION COMPLAINT
                                               ‐6‐
            Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 8 of 50



                                  JURISDICTION AND VENUE
 1
             20.   The Court has federal‐question jurisdiction pursuant to 28 U.S.C. §§ 1331
 2
     & 1337. This case arises under Section 1 of the Sherman Antitrust Act of 1890, 15 U.S.C.
 3
     § 1.
 4
             21.   This Court also has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2),
 5
     because the class contains more than 100 persons, the aggregate amount in controversy
 6
     exceeds $5,000,000, and at least one member of each class is a citizen of a State different
 7
     from Defendants.
 8
             22.   This Court has personal jurisdiction over Defendants. Defendants have: (1)
 9
     transacted business in the United States, including in this District; (2) transacted with
10
     members of the Class throughout the United States, including in this District; (3) had
11
     substantial contacts with the United States, including in this District; and (4) committed
12
     substantial acts in furtherance of their unlawful scheme in the United States, including
13
     in this District.
14
             23.   Venue is proper in this District under 28 U.S.C. §1391(b), (c), and (d). Each
15
     Defendant transacted business, was found, had agents, and/or resided in this District; a
16
     substantial part of the events giving rise to Plaintiff’s claims arose in this District; and a
17
     substantial portion of the affected interstate trade and commerce described herein has
18
     been carried out in this District.
19

20                            INTRADISTRICT ASSIGNMENT
21
             24.   In compliance with Local Rule 3‐2(d), Plaintiff requests that this action be
22
     assigned to the San Francisco Division of this District because a substantial part of the
23
     events or conduct giving rise to the claims in this action occurred in the County of San
24
     Francisco.
25
                                    TRADE AND COMMERCE
26
             25.   The NAR’s anticompetitive rules apply to and have been implemented and
27
     enforced by Defendants and coconspirators nationwide.              These rules govern the
28
                                     CLASS ACTION COMPLAINT
                                                  ‐7‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 9 of 50



 1   conduct of local NAR associations, local brokers, and local realtors across the United
 2   States. Defendants’ conduct alleged herein has, among other harms, inflated buyer
 3   agent commissions nationwide, including in the areas in which the NAR MLSs operate.
 4   Defendant NAR, through its members and other coconspirators, and Broker
 5   Defendants, through their franchisees, brokers, and other coconspirators, are engaged
 6   in interstate commerce and activities affecting interstate commerce in the United States.
 7                                          THE PARTIES
 8   I.      Plaintiff
 9           26.    Plaintiff Alfio Conti is a resident of California. In September 2020, Plaintiff
10   purchased a home in San Diego, California utilizing a buyer agent. The home Plaintiff
11   purchased was listed on the Greater San Diego Association of Realtors’ Multiple Listing
12   Service, Inc., which is an NAR member broker and adheres to NAR’s guidelines and
13   policies.
14   II.     Defendants
15           27.    Defendant San Francisco Association of Realtors is a trade association of
16   real estate professionals located in San Francisco, California. It claims to represent over
17   4,000 real estate agents in San Francisco and is headquartered at 301 Grove Street, San
18   Francisco, California 94102. It operates a multiple listing service in the San Francisco
19   Bay Area. Defendants Compass and Sotheby’s International Realty are members of the
20   San Francisco Association of Realtors.
21           28.    Defendant NAR is a trade association. It has over 1.4 million members and
22   is the leading national trade association of real estate brokers and agents. It oversees
23   fifty‐four state and territorial realtor associations and about 1,200 local realtor
24   associations. Among its members are licensed residential real estate brokers, including
25   brokers who provide real estate brokerage services to home sellers, home buyers, or
26   both.
27           29.    Defendant Greater San Diego Association of Realtors is a trade association
28   of real estate professionals located in San Diego, California. Its website states that
                                      CLASS ACTION COMPLAINT
                                                   ‐8‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 10 of 50



 1   “Today, the Greater San Diego Association of REALTORS® is one of the largest
 2   REALTOR® associations in California and the United States with 20,000 members.” It
 3   is headquartered at 4845 Ronson Court, San Diego, California 92111. It operates a
 4   multiple listing service in San Diego County.
 5        30.     Defendant Realogy Holdings Corp. is the nation’s largest real estate
 6   brokerage company. Realogy is headquartered in Madison, New Jersey, and is a
 7   publicly traded corporation with a market value in excess of $4 billion and sales of
 8   $504.21 billion in 2019 alone. Realogy owns, operates, and franchises many real estate
 9   brokerage firms, including Century 21, Coldwell Banker, Sotheby’s International
10   Realty, The Corcoran Group, Better Homes and Garden Real Estate, ZipRealty, ERA
11   Real Estate, and Citi Habitats.
12        31.     Defendant Compass is one of the nation’s largest real estate brokerages and
13   its agents are members of the NAR, the California Association of Realtors (“CAR”), and
14   the San Francisco Association of Realtors. Compass allows its name to be used by
15   numerous member brokerages, including Compass SF I, Inc. Compass has corporate
16   offices at 891 Beach Street, San Francisco, California 94109 and 1400 Van Ness Avenue,
17   San Francisco, California 94109. Compass claims to have engaged in $23.99 billion in
18   gross sales volume in its San Francisco Bay Area offices in 2019. At all relevant times,
19   Compass has been actively involved in efforts to perpetuate the anti‐competitive
20   practices alleged herein in concert with the NAR, CAR, and local real estate associations.
21   Betty Taisch and Jeannie Anderson, real estate agents with Compass in San Francisco,
22   have served as Directors of the California Association of Realtors for the 2019‐2021 term.
23   Eugene Pak, a real estate agent with Compass in San Francisco, is serving as a Director
24   of the CAR for the 2021–2023 term. Richard Sax, a real estate agent with Compass in
25   San Francisco, is listed as a Director‐for‐Life of the CAR.
26        32.     Defendant Sotheby’s International Realty is one of the nation’s largest real
27   estate brokerages and is a member of the NAR, the CAR, and the San Francisco
28   Association of Realtors. Sotheby’s maintains an office at 117 Greenwich Street, San
                                       CLASS ACTION COMPLAINT
                                                ‐9‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 11 of 50



 1   Francisco, California 94111. Sotheby’s claims to have engaged in $2.27 billion in gross
 2   sales volume in its San Francisco Bay Area offices in 2019. At all relevant times,
 3   Sotheby’s has been actively involved in efforts to perpetuate the anti‐competitive
 4   practices alleged herein in concert with the NAR and local real estate associations. John
 5   Asdourian, a real estate agent with Sotheby’s International Realty in San Francisco, has
 6   served as a Director of the CAR for the 2019‐2021 term. David Parry, a real estate agent
 7   with Sotheby’s International Realty in San Francisco, is serving as a Director of the CAR
 8   for the 2021‐2023 term.
 9        33.    Defendant HomeServices of America, Inc. is one of the nation’s largest real
10   estate brokerages. HomeServices is an affiliate of Berkshire Hathaway headquartered
11   in Minneapolis, Minnesota, and owns, operates, and franchises many real estate
12   brokerage firms, including HomeServices, Prudential Real Estate, Real Living, and
13   Edina Realty. In 2019, HomeServices’ annual sales were $206.08 billion.
14        34.    Defendant Rodeo Realty, Inc. is one of the nation’s largest independently‐
15   owned real estate brokerages. It is headquartered at 9171 Wilshire Boulevard, Suite 321,
16   Beverly Hills, California 90210. Rodeo Realty has more than 1,200 licensed agents and
17   brokers and 12 offices throughout Los Angeles and Ventura Counties.
18        35.    Defendant RE/MAX Holdings, Inc. is also one of the nation’s largest real
19   estate brokerages. RE/MAX is headquartered in Denver, Colorado, and is publicly
20   traded, with a market value of approximately one billion dollars and sales of $269.93
21   billion in 2019. It franchises local RE/MAX brokers around the country, which have
22   approximately 6,800 offices and more than 100,000 sales associates.
23        36.    Defendant Keller Williams Realty, Inc. is a privately held company
24   headquartered in Austin, Texas and is one of the nation’s largest real estate brokerages.
25   Keller Williams franchises local Keller Williams brokers around the country, which
26   have approximately 940 offices and more than 180,000 sales associates. Keller Williams
27   has offices in San Francisco located at 1624 California Street, 775 Monterey Blvd., 2207
28   Lombard Street, 582 Castro Street, and other locations. Keller Williams is operated by
                                   CLASS ACTION COMPLAINT
                                               ‐ 10 ‐
            Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 12 of 50



 1   holding company KWx, which was formed in 2020. In 2019, Keller Williams realized
 2   $336.59 billion in sales.
 3   III.    Coconspirators
 4           37.    Multiple local realtor associations not named as Defendants participated as
 5   coconspirators in the violations alleged herein and performed acts in furtherance
 6   thereof. Specifically, each of the local realtor associations that own and operate the NAR
 7   MLSs agreed to, complied with, and implemented the Buyer Agent Commission Rule.
 8           38.    The NAR MLSs, among others, have participated as coconspirators in the
 9   violations alleged herein and performed acts in furtherance thereof, including by
10   adopting the Buyer Agent Commission Rule in their individual rules and regulations.
11           39.    Franchisees and brokers of Defendant corporations also participated as
12   coconspirators in the violations alleged herein and performed acts and made statements
13   in furtherance thereof. Specifically, each complied with and implemented the Buyer
14   Agent Commission Rule in the geographic areas where the NAR MLSs operate. In
15   addition, other brokers in these areas have participated as coconspirators in the
16   violations alleged herein and performed acts and made statements in furtherance
17   thereof.      These other brokers complied with and implemented the Buyer Agent
18   Commission Rule in these geographic areas.
19           40.    Defendants are jointly and severally liable for the acts of their
20   coconspirators, whether named or not named as defendants in this Complaint.
21            BACKGROUND ON THE NAR AND THE REAL ESTATE INDUSTRY
22   I.      The NAR and Affiliated MLSs
23           41.    The NAR is the largest trade association in America, composed of
24   REALTORS® (real estate agents registered with the NAR), including residential and
25   commercial brokers, salespeople, property managers, appraisers, counselors, and
26   others engaged in the real estate industry across the United States. Members belong to
27   one or more of NAR’s approximately 1,200 local associations or boards and/or 54 state
28   and territory associations. The NAR’s local associations and affiliated MLSs govern the
                                     CLASS ACTION COMPLAINT
                                                 ‐ 11 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 13 of 50



 1   conduct of NAR’s 1.4‐million‐member REALTORS®.
 2         42.    The NAR establishes and enforces rules, policies, and practices that are
 3   adopted by NAR’s local associations and their affiliated MLSs and, in turn, must be
 4   complied with by REALTORS®. Membership in the NAR provides real estate
 5   professionals with a number of benefits, including liability insurance, access to MLSs,
 6   trainings, and more.
 7         43.    Home sellers and buyers are typically represented by brokers, including
 8   those registered with the NAR. According to the NAR, in 2020, 89% of sellers sold their
 9   home with assistance from a seller‐broker, and 88% of buyers purchased their home
10   with assistance from a buyer agent.
11         44.    State licensing laws regulate who can represent sellers and buyers in the
12   real estate market. Two categories of entities may be licensed under state law: (1) the
13   real estate broker (also known as a “brokerage firm”); and (2) the individual real estate
14   licensee or agent. Real estate brokers are legally responsible for the activities of their
15   licensed agents.
16         45.    Licensed brokers are the only entities permitted by state law to be paid to
17   represent buyers or sellers in a real estate transaction. For that reason, all contracts for
18   real estate services must be with brokers, not agents, and all payments are made to
19   brokers, not agents. Brokerage firms pay their individual agents. For ease of reference,
20   this Complaint generally refers to brokers and agents interchangeably.
21         46.    Brokers typically share and find information about houses for sale on an
22   MLS. An MLS is a database of properties listed for sale in a defined region that is
23   accessible to real estate brokers and their individual realtors so long as they comply
24   with the rules of the MLS. MLSs function as joint ventures between real estate brokers
25   to publish and share information about property listings in specified geographic areas.
26         47.    MLSs also act as the main sources of listings for online websites, such as
27   Zillow, through which many prospective home buyers find homes. However, the local
28   MLS provides the most up‐to‐date, accurate, and comprehensive compilation of the
                                    CLASS ACTION COMPLAINT
                                                 ‐ 12 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 14 of 50



 1   area’s home listings.
 2          48.   Due to near industry‐wide participation and control over important data,
 3   brokers offering MLSs possess and exercise power in the markets for the provision of
 4   real estate brokerage services to home buyers and sellers throughout the country. If a
 5   seller‐broker does not list a client’s property on an MLS, many buyer agents will not
 6   show that property to prospective buyers.
 7          49.   The NAR controls a substantial number of the MLSs in the United States.
 8   The NAR MLSs are owned and operated by local realtor associations that are members
 9   of, and governed by, NAR. NAR’s map of affiliated MLSs reflects NAR’s wide reach.2
10          50.   The NAR promulgates rules, policies, and practices that govern the
11   conduct of NAR‐affiliated MLSs that are set forth annually in the NAR’s Handbook.
12   Under the terms of the Handbook, NAR members and MLSs must conform their
13   policies with those established by NAR’s Board of Directors.
14          51.   The NAR and its affiliated REALTOR® associations and MLSs enforce the
15   Handbook’s rules, policies, and practices as well as the rules, policies, and practices set
16   forth in NAR’s Code of Ethics. NAR’s Code of Ethics states that “[a]ny Member Board
17   which shall neglect or refuse to maintain and enforce the Code of Ethics with respect to
18   the business activities of its members may, after due notice and opportunity for hearing,
19   be expelled by the Board of Directors from membership” in the NAR. (National
20   Association of REALTORS®, Procedures for Consideration of Alleged Violations of
21   Article IV, Section 2, Bylaws).
22   II.    Broker Compensation
23          52.   The standard practice in the residential real estate industry is to
24   compensate brokers and agents with commissions that are calculated as a percentage of
25   a home’s sale price. Commissions are paid when the home sells.
26          53.   The seller‐broker’s compensation is specified in a listing agreement, a
27
             MLS Map of the National Association of Realtors®, NAR, https://www.nar.
             2

28   realtor/mls‐map‐of‐the‐national‐association‐of‐realtors (last visited Jan. 12, 2021).
                                       CLASS ACTION COMPLAINT
                                                ‐ 13 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 15 of 50



 1   contract between the seller and the seller‐broker that details the terms of the seller‐
 2   broker services, such as requiring that property be listed on an MLS. The listing
 3   agreement specifies the total commission that a home seller will pay to the seller‐broker,
 4   often with a portion of that amount earmarked to be paid to the buyer agent in the event
 5   the buyer has a broker.
 6        54.     The buyer agent is typically compensated with a portion of the total
 7   commission paid to the seller‐broker, which the buyer agent receives if her client
 8   purchases the seller’s home. When a buyer retains a broker, the buyer enters into a
 9   contract with that broker, which typically discloses that the buyer agent will be
10   compensated out of the total commission.
11        55.     The following example illustrates how this process typically works:
12                   A homeowner enters into a contract with a seller‐broker, in which the
13                    seller agrees to pay the seller‐broker six percent in total commissions in
14                    exchange for marketing and facilitating the sale of the home.
15                   The seller‐broker then makes a blanket, unilateral offer of a three
16                    percent commission to every buyer agent when it lists the home on the
17                    MLS.
18                   A buyer agent shows the property to a buyer client, who buys the home
19                    for $500,000.
20                   The buyer pays the $500,000 purchase price into an escrow account. The
21                    escrow company then simultaneously transmits the seller‐broker’s
22                    commission (three percent of the sales price or $15,000) to the seller‐
23                    broker, the buyer agent commission (three percent of the sales price or
24                    $15,000) to the buyer agent, and the net amount due to the seller.
25        56.     Buyer agent fees are paid out of the funds from the purchase price of the
26   house — a price the home buyer pays. But, because the buyer agent commission is
27   ostensibly paid by the seller, buyers do not necessarily realize that the broker
28   commission is added to the purchase price of the home such that buyers are sharing the
                                      CLASS ACTION COMPLAINT
                                                 ‐ 14 ‐
            Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 16 of 50



 1   cost of the commission with the seller. This fact is obscured further by NAR’s Code of
 2   Ethics, which permits and encourages buyer agents to tell their clients that their services
 3   are free. In fact, home buyers pay a high price for these “free” services in the form of
 4   super competitive purchase prices and buyer agent commission rates as well as reduced
 5   quality of buyer agent services.
 6   III.    Defendants’ Market Power in the Market for the Provision of Buyer Agent
             Services
 7
             57.    The relevant service market for the claims asserted herein is the market for
 8
     buyer agent services. The relevant geographic markets for the claims asserted herein
 9
     are the geographic areas in which NAR MLSs operate. This market comprises the
10
     bundle of services provided to home buyers by residential real estate brokers with
11
     access to the NAR MLSs. Defendants’ control of the NAR MLSs gives Defendants the
12
     ability to impose the Buyer Agent Commission Rule and other anticompetitive NAR
13
     rules on class members and other market participants. Access to NAR MLSs is critical
14
     for brokers to compete and to assist home buyers where those MLSs operate.
15
             58.    Upon information and belief, NAR and the Broker Defendants, through
16
     their coconspirator franchisees and other conspiring brokers where the NAR MLSs
17
     operate, collectively provide the majority of the residential real estate broker services in
18
     these areas.
19
             59.    Defendants and their coconspirators collectively have market power in
20
     each relevant market through their control of the local MLS and their dominant share
21
     of the local market.
22
             60.    Any buyer agents in the areas in which the NAR MLSs operate who wished
23
     to compete outside of Defendants’ conspiracy would face insurmountable barriers.
24
     Defendants’ control of the NAR MLSs through themselves and their coconspirators
25
     means that non‐conspiring brokers would need to establish an alternative listing service
26
     to compete with the conspiring brokers, or alternatively, attempt to compete without
27
     access to a listing service. A seller‐broker who represented a seller without using a
28
                                     CLASS ACTION COMPLAINT
                                                 ‐ 15 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 17 of 50



 1   listing service would lose access to the large majority of potential buyers, and a buyer
 2   agent who represented a buyer without using a listing service would lose access to the
 3   large majority of sellers. Brokers cannot compete effectively without access to a listing
 4   service.
 5         61.    For an alternative listing service to compete effectively with one of the NAR
 6   MLSs, the alternative would require listings as comprehensive as the NAR MLS.
 7   Brokers and their individual realtors who currently profit from inflated buyer agent
 8   commissions have minimal incentive to participate in an alternative listing service that
 9   would generate lower buyer agent commissions and lower total commissions. Further,
10   many buyers would be very reluctant to retain a buyer agent operating on an alternative
11   listing service that required them to pay the buyer agent commission when other buyer
12   agents operating on the NAR MLSs represent that they are entirely compensated by
13   home sellers.   Accordingly, seller‐brokers on an alternative listing service would
14   struggle to attract buyer agents and their buyer clients. And buyer agents would be
15   reluctant to use a listing service with limited properties. Accordingly, a listing service
16   attempting to compete with any of the NAR MLSs would likely fail to attract enough
17   property listings to operate profitably and act as a competitive constraint on the
18   incumbent MLSs. The absence of listing services that effectively compete with the NAR
19   MLSs (or other MLSs) reflects very substantial barriers to entry.
20         62.    The NAR also advises MLSs that non‐compete agreements are a “critical
21   component” of any agreement between MLSs and third‐party websites, such as Zillow,
22   that may wish to access the MLSs data. The NAR’s checklist of “critical components”
23   states that any non‐compete should include provisions that the third‐party website
24   “must agree they will not compete with the brokerage firms or MLS by either becoming
25   a licensed brokerage firm or by providing offers of cooperation and compensation.”
26   Further, the NAR advises that the non‐compete agreement should require the third‐
27   party website to agree not to “use the data in a manner that is similar to a Multiple
28   Listing Service.” Thus, the NAR, in furtherance of the conspiracy, has advised MLSs to
                                    CLASS ACTION COMPLAINT
                                                ‐ 16 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 18 of 50



 1   take affirmative steps to prevent third‐party websites from becoming competitors.
 2                         THE ANTICOMPETITIVE AGREEMENTS
 3          63.   NAR’s Handbook, Code of Ethics, and Standards of Practice, among other
 4   policies, impose rules, policies, and practices on all NAR members, including NAR
 5   MLSs. Certain of these rules, practices, and policies significantly restrain competition
 6   for the provision of buyer agent services and harm home buyers across the United
 7   States.
 8          64.   Compliance with NAR’s rules is mandatory for NAR membership. NAR’s
 9   Code of Ethics states that “[a]ny Member Board which shall neglect or refuse to
10   maintain and enforce the Code of Ethics with respect to the business activities of its
11   members may, after due notice and opportunity for hearing, be expelled by the Board
12   of Directors from membership in the National Association.”
13          65.   Additionally, NAR’s Handbook on Multiple Listing Policy provides that
14   “Association and Association‐owned MLSs must conform their governing documents
15   to the mandatory MLS policies established by the National Association’s Board of
16   Directors to ensure continued status as member boards and to ensure coverage under
17   the master professional liability insurance program.”
18          66.   NAR’s rules and policies include: (i) the Buyer Agent Commission Rule;
19   (ii) a prohibition on disclosing to buyers the total commissions paid to brokers upon the
20   sale of a house (“Concealment Rule”); (iii) rules permitting and encouraging buyer
21   agents to represent to home buyers that their services are free (“Free‐Service Rule”); (iv)
22   rules allowing and making it easy for buyer agents to filter MLS listings to only those
23   with high commissions (“Filter Rules”); (v) rules restricting sellers and seller‐brokers’
24   ability to modify the commissions offered to buyer agents after an offer to purchase the
25   listed home has been made (“Commission Modification Rules”); and (vi) the restriction
26   of access to lockboxes, which hold the keys to houses for sale, to only NAR members
27   (“Lockbox Policy”).
28   ///
                                    CLASS ACTION COMPLAINT
                                                ‐ 17 ‐
          Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 19 of 50



 1         67.    The NAR and its affiliates have a clear agreement: NAR members can
 2   participate in the MLS, and gain the benefits provided by NAR and the NAR MLS, as
 3   long as they agree to adhere to and enforce the anticompetitive restraints set forth in
 4   NAR’s rules, practices, and policies. Thus, NAR and the NAR MLSs’ adoption and
 5   enforcement of these rules, policies, and practices reflect concerted action between
 6   horizontal competitors and constitute agreements among competing real estate brokers
 7   that reduce price competition among brokers and lead to higher prices and lower
 8   quality service for American home buyers and others.
 9   I.    The Buyer Agent Commission Rule
10         68.    The Handbook sets forth the Buyer Agent Commission Rule as follows: “In
11   filing a property with the multiple listing service of an association of REALTORS®, the
12   participant of the service is making blanket unilateral offers of compensation to the
13   other MLS participants, and shall therefore specify on each listing filed with the service,
14   the compensation being offered to the other MLS participants.”
15         69.    The Handbook further states that “multiple listing services shall not
16   publish listings that do not include an offer of compensation expressed as a percentage
17   of the gross selling price or as a definite dollar amount, nor shall they include general
18   invitations by listing brokers to other participants to discuss terms and conditions of
19   possible cooperative relationships.”
20         70.    This practice is virtually universally adopted. Indeed, “[e]very MLS in the
21   U.S. requires that listing brokers offer compensation to buyer agents.” This mandate is
22   adhered to by Defendants SFAR and SDAR.
23         71.    Defendant SDAR’s rules state the following:
24         Rule 7.12 Unilateral Contractual Offer. In filing a property with the MLS,
25         the broker participant makes a blanket unilateral contractual offer of
26         compensation to the other MLS broker participants for their services in
27         selling the property. Except as set forth in Rule 7.15 below or pursuant to
28         California Civil Code § 1087, a broker participant must specify some
                                    CLASS ACTION COMPLAINT
                                                ‐ 18 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 20 of 50



 1        compensation to be paid to the buyer’s agent or a subagent and the offer of
 2        compensation must be stated in one, or a combination of, the following
 3        forms (1) a percentage of the gross selling price; or (2) a definite dollar
 4        amount. The amount of compensation offered through the MLS may not
 5        contain any provision that varies the amount of compensation offered
 6        based on conditions precedent or subsequent or on any performance,
 7        activity or event. Furthermore, the MLS reserves the right to remove a
 8        listing from the MLS database that does not conform to the requirements of
 9        this section.3
10        72.     Defendant SFAR has an almost identical Rule 7.12 that its members must
11   adhere to:
12        7.12 Unilateral Contractual Offer; Subagency Optional.            In filing a
13        property with the MLS, the Broker Participant makes a blanket unilateral
14        contractual offer of compensation to the other MLS Broker Participants for
15        their services in selling the property. Except as set forth in Rule 7.15, a
16        Broker Participant must specify some compensation to be paid to either a
17        buyer’s agent or a subagent and the offer of compensation must be stated
18        in one, or a combination of, the following forms (1) a percentage of the gross
19        selling price; or (2) a definite dollar amount. The amount of compensation
20        offered through the MLS may not contain any provision that varies the
21        amount of compensation offered based on conditions precedent or
22        subsequent or on any performance, activity or event. Furthermore, the MLS
23        reserves the right to remove a listing from the MLS database that does not
24        conform to the requirements of this section.
25        73.     As a result of the Rule, seller‐brokers must make “blanket unilateral
26

27
           3 Available at
     http://media.sdar.com/media/Sandicor_Rules_and_Regulations_Document.pdf (last
28   visited March 17, 2021).
                                   CLASS ACTION COMPLAINT
                                               ‐ 19 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 21 of 50



 1   unconditional offers of compensation to their adversarial buyer agents.” These blanket
 2   offers relieve buyer agents of the need to compete on things like price and quality of
 3   services. Thus, the Buyer Agent Commission Rule reduces competition in the market
 4   for buyer agent services and harms home buyers in a number of ways.
 5         74.    First, through the Buyer Agent Commission Rule, Defendants act to sustain
 6   high commission rates for broker services. This commission rate is then baked into the
 7   price of the house, artificially raising home prices.
 8         75.    The Consumer Federation of America has explained, “[t]ypically, on either
 9   a 5% or 6% commission, 3% will be offered to brokers with buyer clients, and that
10   commission split is disclosed to brokers on real estate firm and multiple listing service
11   databases.” The listing of the 3% split “then acts as a powerful force to discourage lower
12   splits of 2% or even 1% because listing brokers, and their sellers, fear that properties
13   carrying these lower splits will not be shown. As a result, ‘a listing broker lists a split
14   below’ the standard industry level ‘at their, and their clients’, peril because of the risk
15   that traditional brokers working with buyers will avoid this property. … This informal
16   discrimination against price competitors is the most important factor that allows
17   dominant brokers to maintain high and uniform prices.” As Defendant Keller Williams
18   has acknowledged in its instructions to seller‐brokers regarding what to tell home
19   sellers: “[y]ou’re putting yourself at a disadvantage competitively when you reduce
20   your commission.”
21         76.    Additionally, because the NAR and its members offer blanket, unilateral,
22   unconditional commissions, brokers need not compete with respect to the quality of
23   services in order to obtain higher commissions. For example, novice brokers who have
24   just received their licenses can charge the same prices as highly skilled, long‐practicing
25   brokers. Similarly, to the extent a broker commission is calculated as a “percentage of
26   the gross selling price,” a buyer agent who facilitates the purchase of an $800,000 home
27   will receive potentially two times as much as a buyer agent who facilitates the purchase
28   of a $400,000 home, regardless of whether the higher compensation is commensurate
                                    CLASS ACTION COMPLAINT
                                                 ‐ 20 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 22 of 50



 1   with the amount and type of services provided.
 2        77.     Indeed, the Consumer Federation has called brokers “a price‐setting
 3   cartel.” As the Federation explained, “[i]n a rational pricing system, home sellers and
 4   buyers would each pay for real estate brokerage services they receive.” But, “[i]f sellers
 5   and buyers each separately negotiated compensation with their brokers, uniform []
 6   commissions would quickly disappear.”
 7        78.     Second, buyer agents “steer” home buyers to residential properties that
 8   offer higher commissions.      Steering of home buyers to high commission homes
 9   reinforces high commission rates. It also reduces the quality of buyer agent services by
10   incentivizing buyer agents to limit the homes they show prospective buyers to those
11   that offer high commissions. Home buyers are therefore both more likely to pay a
12   higher price for their home (since the buyer agent commission is baked in to the sale
13   price), and less likely to be matched with the optimal home—the exact task the buyer
14   agent is paid to do.
15        79.     Fear of having buyers steered away from a property is also a strong
16   deterrent to sellers who would otherwise offer lower buyer agent commissions, which
17   further contributes to higher prices for buyer agent services.
18        80.     The prevalence of such steering has been widely reported in government
19   reports, economic research, and the trade press and is well understood by NAR, the
20   Broker Defendants, and their coconspirators.        For example, according to course
21   materials provided at Keller Williams University, offering less than three percent in
22   buyer agent commission on an MLS “will reduce the number of willing and qualified
23   buyers that will see your home.”
24        81.     Steering is facilitated for buyer agents by the fact that the blanket
25   commission offer must be made available to every buyer agent using the MLS. NAR’s
26   requirement that offers of compensation be expressed in specific dollar or percentage
27   terms enables buyer agents to easily compare the financial compensation offered to
28   them by home sellers and steer their clients to higher commission homes.
                                    CLASS ACTION COMPLAINT
                                                ‐ 21 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 23 of 50



 1         82.    Thus, the Rule is designed to create tremendous pressure on sellers to offer
 2   the high, standard commission and to act as a powerful deterrent to anyone who may
 3   attempt to offer a discounted commission.              As one commentator explained:
 4   “[e]ssentially, the MLS listing acts as a tool which competing brokers can use to help
 5   enforce a near uniform commission rate and drive out discounters.”
 6         83.    The Broker Defendants’ franchisees, agents, and other coconspirators have
 7   also utilized software technology to help facilitate steering based on MLS commission
 8   data and to impede buyers from learning about properties that offer discount buyer
 9   agent commissions. For example, NAR’s affiliate, the Greater Las Vegas Association of
10   Realtors (“GLVAR”) uses for its MLS a software program called Matrix, which was
11   designed and sold by CoreLogic. CoreLogic provides software and data services to
12   most, if not all, of the NAR MLSs, including Defendant SDAR. Matrix allows brokers
13   to provide tailored electronic listings to their buyer clients. Matrix automatically
14   generates and regularly sends emails to buyer clients that describe properties for sale
15   that match their search criteria. When brokers set up the Matrix program for their buyer
16   clients, one of the fields in the software allows the brokers to filter listings according to
17   the value of the buyer agent commission being offered. In other words, brokers can
18   program the software to only send property listings to buyers that promise buyer agent
19   commissions above a specified value.
20         84.    GLVAR elected to adopt a version of the Matrix software that permitted
21   brokers to exclude properties offering discount buyer agent commissions from Matrix‐
22   generated emails to buyer clients. A number of franchisees and Broker Defendant
23   agents in at least the area covered by Greater Las Vegas have trained their realtors to
24   insert 2.5 percent or higher as the minimum permissible buyer agent commission when
25   using the Matrix system to send property listings to buyer clients. As a consequence,
26   unbeknownst to them, buyer clients of those realtors often do not receive Matrix‐
27   generated emails that include properties offering a buyer agent commission of less than
28   2.5 percent, even if that property perfectly matches the buyers’ search criteria.
                                     CLASS ACTION COMPLAINT
                                                 ‐ 22 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 24 of 50



 1         85.    As part of the DOJ’s investigation into the NAR and anticompetitive
 2   practices in the real estate industry, the DOJ served a Civil Investigative Demand
 3   (“CID”) on CoreLogic directing it to produce “all documents relating to any MLS
 4   member’s search of, or ability to search, MLS listings on any of the Company’s multiple
 5   listing platforms, based on (i) the amount of compensation offered by listing brokers to
 6   buyer agents; or (ii) the type of compensation, such as a flat fee, offered by listing
 7   brokers to buyer agents.”
 8         86.    By encouraging and facilitating steering, and adhering to the “standard
 9   real estate commission,” the Buyer Agent Commission Rule deters downward
10   departures from the standard commission and enables brokers to avoid doing business
11   with, or otherwise retaliate against, buyer agents who try to compete by offering
12   significant discounts.
13         87.    There is no pro‐competitive justification for the Buyer Agent Commission
14   Rule. Until the early 1990s, all brokers were seller‐brokers or subagents of seller‐
15   brokers. Under this “almost universal sub agency system … brokers, even those
16   working solely with buyers, were legally obligated to represent the interests of sellers.”
17   Because “nearly all brokers involved in transactions represented the seller either as the
18   seller’s agent or as the subagent of the listing [i.e., seller’s] broker,” the seller’s broker
19   was paid by the seller and would then compensate the subagent working with the
20   buyer.
21         88.    With the emergence of brokers who were no longer sub‐agents of the
22   seller’s broker but were instead working for the buyer, there was no justification for
23   requiring buyer agents’ commissions to be paid as a portion of the total commission.
24   One industry participant acknowledged, “[w]ith the demise of subagency, there is little
25   reason to keep inter‐broker compensation. It does not make sense for listing brokers to
26   pay buyers’ brokers for the services the latter provides to buyers.”             As another
27   commentator has written: the practice of “sellers’ brokers specifying the fees that
28   buyers’ brokers charge to the latter’s own clients, should be recognized” as “at least an
                                     CLASS ACTION COMPLAINT
                                                  ‐ 23 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 25 of 50



 1   attempt to fix market prices. … There is no longer any reason to permit listing brokers
 2   [i.e., seller‐brokers] to set the default prices that these competing buyers’ brokers charge
 3   to serve their own customers. The elimination of inter‐broker compensation would
 4   diminish the ability of traditional brokers to frustrate vigorous price competition, and
 5   thus likely lead to a dramatic fall in broker revenues.”
 6         89.      The reason for the Buyer Agent Commission Rule is clear: to maintain high
 7   broker commissions for NAR members at the expense of home buyers. In the absence
 8   of the Rule, buyers rather than sellers would negotiate buyer agent commissions, and
 9   brokers would compete with each other by offering lower commission rates and/or
10   higher quality services.
11         A.       The Commission Concealment Rule
12         90.      The anticompetitive effects of NAR’s Buyer Agent Commission Rule are
13   magnified by additional rules adopted and enforced by Defendants.                   NAR’s
14   Commission Concealment Rule prohibits disclosing to prospective buyers the total
15   commissions offered to buyer agents. So, while buyer agents can see the commission
16   they will earn if their client purchases a property, NAR MLSs conceal this fee from the
17   home buyers who will actually pay the commission through the home purchase price.
18         91.      NAR’s Commission‐Concealment Rules lessen competition among buyer
19   brokers by reducing their incentives to compete against each other by offering rebates.
20   These rules also make potential home buyers both less likely and less able to negotiate
21   a rebate off the offered commission. NAR’s Commission‐Concealment Rules encourage
22   and perpetuate the setting of persistently high commission offers by sellers and their
23   listing agents. This contributes to higher prices for buyer broker services.
24         92.      The NAR has instituted a series of rules ensuring commission concealment
25   from buyers. These rules are laid out in several places in NAR’s Handbook, including
26   Policy Statement 7.23, which states “the multiple listing service shall not publish the
27   total negotiated commission on a listing which has been submitted to the MLS by a
28   participant.    The multiple listing service shall not disclose in any way the total
                                     CLASS ACTION COMPLAINT
                                                 ‐ 24 ‐
            Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 26 of 50



 1   commission negotiated between the seller and the listing broker.”
 2           93.   Simultaneously, the NAR rules mandate price information sharing among
 3   brokers through its MLS rules. This type of one‐way information exchange agreement
 4   eliminates the need for buyer agents to compete on price by offering rebates or accepting
 5   lower commissions. It also encourages and enables brokers to set persistently high
 6   commission offers, leading to higher prices for buyer agent services. Additionally, since
 7   buyers cannot see commission offers, they cannot detect or resist steering. As explained
 8   above, steering results in higher prices and reduces the quality of buyer agent services
 9   for home buyers.
10   II.     The NAR’s Free‐Service Rule
11           94.   The NAR’s Free‐Service Rule, which has been widely adopted by NAR
12   MLSs, encourages buyer agents to mislead buyers into thinking that the buyer agent’s
13   services are free when they are not.
14           95.   Until January 2021, NAR Ethics Standard 12‐2 stated “REALTORS® may
15   represent their services as ‘free’ or without cost even if they expect to receive
16   compensation from a source other than their client provided that the potential for the
17   REALTOR to obtain a benefit from a third party is clearly disclosed at the same time.”
18   Because buyer agents governed by NAR are technically paid through the seller‐broker,
19   those buyer agents can always tell their buyer clients that their services are free. As a
20   result, buyers think they are paying nothing for buyer agent services.
21           96.   Because buyers do not believe they are paying anything for brokerage
22   services, they are unlikely to (1) attempt to negotiate a lower buyer agent commission
23   and/or (2) search for or find attractive buyer agent rebate offers or other discounts. In
24   these ways, NAR’s Free‐Service Rule leads to higher prices for services provided by
25   buyer agents.
26   III.    The NAR’s Commission Filter Rules
27           97.   The NAR’s Commission Filter Rules allow buyer agents to filter MLS
28   listings that will be shown to buyers based on the level of buyer agent commissions
                                   CLASS ACTION COMPLAINT
                                               ‐ 25 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 27 of 50



 1   offered. Some MLSs further permit buyer agents not to show certain homes to potential
 2   home buyers if the buyer agent will make less money because of lower commissions,
 3   even though those homes otherwise meet the buyer’s search criteria.
 4          98.    For example, according to Policy Statement 7.58 of NAR’s Handbook
 5   “Participants may select the IDX listings they choose to display based only on objective
 6   criteria including … cooperative compensation offered by listing brokers.”
 7          99.    These Filter Rules, which have been widely adopted by NAR MLSs,
 8   facilitate steering by helping buyer agents selectively conceal from potential home
 9   buyers any property listings offering lower buyer agent commissions. This reduces the
10   quality of buyer agent services and raises prices for buyer agent services for home
11   buyers.
12   IV.    Commission Modification Rules
13          100.   Even if a home buyer were to obtain enough information to negotiate a
14   lower buyer agent commission, NAR’s ethics rules expressly prohibit buyer agents from
15   attempting to reduce buyer agent commissions offered on MLSs through the
16   submission of purchase offers. While the NAR claims that brokers can negotiate their
17   compensation at any time during the transaction, NAR’s Standard of Practice 16‐16
18   states: “REALTORS®, acting as subagents or buyer/tenant representatives or brokers,
19   shall not use the terms of an offer to purchase/lease to attempt to modify the listing
20   broker’s offer of compensation to subagents or buyer/tenant representatives or brokers
21   nor make the submission of an executed offer to purchase/lease contingent on the listing
22   broker’s agreement to modify the offer of compensation.” In other words, it is an
23   unequivocal violation of NAR’s ethics rules for a buyer agent to even present an offer
24   to a seller that is conditional on the seller reducing the buyer agent commission.
25          101.   Defendant SDAR’s rules explicitly state that:
26          “The amount of compensation offered through the MLS may not contain
27          any provision that varies the amount of compensation offered based on
28          conditions precedent or subsequent or on any performance, activity or
                                    CLASS ACTION COMPLAINT
                                                ‐ 26 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 28 of 50



 1        event.”
 2        102.   Defendant SFAR’s rules similarly mandate that:
 3        “The amount of compensation offered through the MLS may not contain
 4        any provision that varies the amount of compensation offered based on
 5        conditions precedent or subsequent or on any performance, activity or
 6        event.”
 7        103.   To the extent buyer agents do seek to modify buyer agent commissions, the
 8   NAR illogically instructs buyer agents to attempt those modifications before even
 9   showing the property to any potential buyers. By requiring buyer agents willing to
10   reduce buyer agent commissions to request those reductions prior to even showing the
11   property to a potential buyer, NAR forecloses virtually all negotiation over the buyer
12   agent commission. To comply, a buyer agent would effectively need to contact a seller‐
13   broker on his own to negotiate a reduction to his own commission before his client has
14   even seen the potential home.
15        104.   The NAR’s rules also restrain negotiation of the buyer agent commission
16   by providing that after the seller has received purchase offers, the seller‐broker is
17   prohibited from attempting to unilaterally modify the buyer agent commission that was
18   offered on the MLS. NAR Standard of Practice 3‐2 states: “Any change in compensation
19   offered for cooperative services must be communicated to the other REALTOR® prior
20   to the time that REALTOR® submits an offer to purchase/lease the property. After a
21   REALTOR® has submitted an offer to purchase or lease property, the listing broker may
22   not attempt to unilaterally modify the offered compensation with respect to that
23   cooperative transaction.”
24        105.   Consistent with the NAR’s rules, the SFAR’s rules state:
25
          Rule 7.16 Changes to Offer of Compensation by Listing Broker to All
26
          Broker Participants. The listing broker may, from time to time, adjust the
27
          published compensation offered to all MLS Broker Participants with respect
28
                                     CLASS ACTION COMPLAINT
                                              ‐ 27 ‐
     Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 29 of 50



 1    to any listing by changing the compensation offered on the MLS or
 2    providing written notice to the MLS of the change. Any change in
 3    compensation will be effective after the change is published in the MLS,
 4    either through electronic transmission or printed form, whichever occurs
 5    first. The listing broker may revoke or modify the offer of compensation in
 6    advance as to any individual Broker Participant in accordance with general
 7    contract principles but in no event shall the listing broker revoke or modify
 8    the offer of compensation without the buyer broker’s consent later than the
 9    time the buyer broker (a) physically delivers or transmits by fax or e‐mail
10    to the listing broker a signed offer from a prospective buyer to purchase the
11    property for which the compensation has been offered through the MLS, or
12    (b) notifies the listing broker in person or by telephone, or by electronic
13    correspondence (fax, email, SMS, et. al.) that the buyer broker is in
14    possession of a signed offer from a prospective buyer to purchase the
15    property for which the compensation has been offered through the MLS
16    and is awaiting instructions from the listing broker as to the manner of
17    presentation or delivery of that offer. Any independent advance
18    revocations, modifications of the offer or agreements between real estate
19    brokers are solely the responsibility of such brokers and shall not be
20    submitted to, published by, or governed in any way by the service.
21
      106.   Defendant SDAR has an identical Rule 7.16 which states:
22

23    The listing broker may revoke or modify the offer of compensation in
24    advance as to any individual broker participant in accordance with general
25    contract principles but in no event shall the listing broker revoke or modify
26    the offer of compensation without the cooperating brokerʹs consent later
27    than the time the cooperating broker (a) physically delivers or transmits by
28    fax or email to the listing broker a signed offer from a prospective buyer to
                              CLASS ACTION COMPLAINT
                                           ‐ 28 ‐
          Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 30 of 50



 1         purchase the property for which the compensation has been offered
 2         through the MLS, or (b) notifies the listing broker in person or by telephone,
 3         fax or email that the cooperating broker is in possession of a signed offer
 4         from a prospective buyer to purchase the property for which compensation
 5         has been offered through the MLS and is awaiting instructions from the
 6         listing broker as to the manner of presentation or delivery of that offer.
 7
           107.   As another example, MLS Listings Inc., one of the largest MLSs in Northern
 8
     California states the following on its website to help explain the governing NAR rules:
 9
           Can I change my offer of compensation that I had offered to the
10         cooperating agent in the MLS after the agent produces an offer signed by
           the buyer?
11
           No. In no event shall the listing broker revoke or modify the offer of
12         compensation later than the time the cooperating broker produces a
           prospective buyer who has signed an offer to purchase the property for
13         which the compensation has been offered through the MLS (9.8).

14         108.   The NAR imposes yet another restraint on negotiation by making it
15   unethical for a buyer agent to urge the buyer to negotiate directly with the seller to
16   reduce commissions. Since the vast majority of home buyers have limited or no
17   familiarity with this market and believe that the buyer agent’s services to them are
18   “free,” this restriction further restrains negotiations regarding buyer agent
19   commissions.
20   V.    The NAR’s Lockbox Policy
21         109.   The NAR and its members have further reduced competition for buyer
22   agent services by limiting access to lockboxes to only those real estate brokers who are
23   members of an NAR MLS. Real estate brokers keep, with permission from the sellers,
24   keys to the houses for sale in lockboxes. This allows brokers to provide potential buyers
25   with access to the homes while keeping the homes secure. The lockboxes are accessed
26   by a real estate broker using a numerical code or digital Bluetooth® ‘key’.
27         110.   The NAR and NAR MLSs have adopted a series of rules (set forth in the
28   NAR Handbook, Policy Statement 7.31) that limit access to lockboxes only to those real
                                    CLASS ACTION COMPLAINT
                                                ‐ 29 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 31 of 50



 1   estate brokers that are members of NAR and subscribe to the NAR MLS. Brokers that
 2   are not affiliated with NAR cannot access the lockboxes and cannot show their clients
 3   the homes listed for sale, thereby lessening competition for buyer agent services.
 4          111.   As described in more detail below, each of these rules and practices have
 5   operated to maintain high commission rates and degrade the quality of the services that
 6   home buyers retain buyer agents to receive. The rules have imposed higher buyer agent
 7   commissions, maintained (and even increased) those overcharges over time
 8   notwithstanding technology and other changes that should have substantially reduced
 9   commissions, and significantly impeded the ability of lower‐ cost alternatives to create
10   a more competitive marketplace.
11   VI.    THE NAR REQUIRES LOCAL ASSOCIATIONS TO PARTICIPATE IN THE
            CONSPIRACY
12
            112.   The NAR successfully requires its members, including state and local
13
     realtor associations, as well as non‐member brokers and agents operating in areas with
14
     NAR MLSs, to comply with the above anti‐competitive rules, and with other rules
15
     contained in NAR’s rules, practices and policies, including the NAR Handbook and the
16
     NAR Code of Ethics.
17
            113.   The NAR requires NAR members that own an MLS to comply with the
18
     mandatory provisions in NAR’s Handbook on Multiple Listing Policy and with NAR’s
19
     Code of Ethics. The Handbook states that an agreement by an association for the
20
     establishment of an MLS must include “roles and responsibilities of each association for
21
     enforcement of the Code of Ethics and the intent of the multiple listing service(s) to
22
     operate in compliance with the multiple listing policies of the National Association.”
23
            114.   The NAR threatens its individual and association members with expulsion
24
     if they fail to comply with the Code of Ethics. NAR’s Code of Ethics states that “[a]ny
25
     Member Board which shall neglect or refuse to maintain and enforce the Code of Ethics
26
     with respect to the business activities of its members may, after due notice and
27
     opportunity for hearing, be expelled by the Board of Directors from membership in the
28
                                    CLASS ACTION COMPLAINT
                                               ‐ 30 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 32 of 50



 1   National Association.”
 2        115.   A local realtor association owns each of the NAR MLSs, and those realtor
 3   associations are required by the NAR to ensure that their MLS and the MLS’s
 4   participants adhere to the mandatory provisions in NAR’s Handbook on Multiple
 5   Listing Policy. Because access to the NAR MLSs and other MLSs is commercially
 6   necessary, brokers and agents must comply with the mandatory provisions in NAR’s
 7   Handbook. Without access to a local MLS, including the NAR MLSs, a broker or agent
 8   would be unable to list properties for sale in the centralized database or receive offers
 9   of compensation for finding a buyer for a listed property.
10        116.   The role of a local realtor association is particularly important for home
11   buyers as the local MLS provides the most up‐to‐date, accurate, and comprehensive
12   compilation of the area’s home listings. Listing brokers will use the MLS to market
13   sellers’ properties to other broker and agent participants in the MLS and, through those
14   brokers and agents, to potential home buyers.
15        117.   Further, one of the many benefits NAR provides to its realtor associations
16   and the MLSs owned by those associations is professional liability insurance. To be
17   eligible for this insurance, realtor associations and their MLSs must comply with the
18   mandatory provisions in the Handbook on Multiple Listing Policy. The NAR threatens
19   to withhold these insurance benefits from realtor associations and MLSs that do not
20   comply with NAR’s mandatory provisions. NAR’s Handbook states that “[t]hose
21   associations or multiple listing services found by the National Association to be
22   operating under bylaws or rules and regulations not approved by the National
23   Association are not entitled to errors and omissions insurance coverage and their
24   charters are subject to review and revocation.”
25        118.   The NAR reviews the governing documents of its local realtor associations
26   to ensure compliance with its rules. The NAR also requires its local realtor associations
27   to demonstrate their compliance with these rules by periodically sending their
28   governing documents to NAR for review.
                                   CLASS ACTION COMPLAINT
                                               ‐ 31 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 33 of 50



     VII. BROKER DEFENDANTS PARTICIPATE IN, FACILITATE, AND
 1        IMPLEMENT THE CONSPIRACY
 2         119.   As alleged above herein, the NAR requires its members that own an MLS
 3   to comply with the mandatory provisions in NAR’s Handbook on Multiple Listing
 4   Policy and with NAR’s Code of Ethics. The NAR and its affiliated associations and MLSs
 5   enforce the Handbook’s rules, policies, and practices as well as the rules, policies, and
 6   practices codified in NAR’s Code of Ethics.
 7         120.   The Broker Defendants orchestrated and participated in the conspiracy
 8   alleged herein by at least: (1) requiring their franchisees (and the agents employed by
 9   those franchisees) to comply with NAR rules including the Buyer Agent Commission
10   Rule; (2) supervising, through their executives, NAR’s operations including NAR’s
11   adoption, maintenance, and enforcement of the Buyer Agent Commission Rule; and (3)
12   controlling local realtor associations by, for example, participating in the governance
13   and management of those associations and encouraging the adoption of NAR’s rules,
14   including the Buyer Agent Commission Rule.
15         121.   The Broker Defendants’ rules and policies require their franchises and
16   agents to (1) comply with NAR’s Code of Ethics; (2) join and comply with the rules of
17   the local realtor association; and (3) participate in and comply with the rules of the local
18   MLS, which include the mandatory provisions of NAR’s Handbook on Multiple Listing
19   Policy.
20         122.   Executives from Broker Defendants have also actively participated in the
21   management and operation of NAR. NAR’s board of directors promulgated the rules
22   in NAR’s Handbook and Code of Ethics, including the Buyer Agent Commission Rule,
23   and many of those rules were developed and drafted by NAR’s Professional Standards
24   Committee.     Senior executives of the Broker Defendants have served on NAR’s
25   governing board of directors. For example, Ronald J. Peltier, the Executive Chairman
26   of HomeServices of America, and Nancy Nagy, President of Sotheby’s International
27   Realty, currently serve as directors of NAR. Bruce Aydt, Senior Vice President and
28   General Counsel of Berkshire Hathaway HomeServices Alliance Real Estate is the
                                    CLASS ACTION COMPLAINT
                                                 ‐ 32 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 34 of 50



 1   former Chair of NAR’s Professional Standards Committee.
 2        123.   Executives of the Broker Defendants have also dominated the eight‐person
 3   Leadership Team that manages NAR’s day‐to‐day operations. For example, the 2021
 4   President of the NAR’s Leadership Team is Charlie Oppler, CEO of Prominent
 5   Properties, a Sotheby’s International Realty franchisee, and its past President is
 6   Elizabeth Mendenhall, who was the CEO of RE/MAX Boone Realty in Columbia,
 7   Missouri. The President of NAR in 2019 was John Smaby, a sales agent at Edina Realty,
 8   which is a HomeServices of America company. NAR’s Vice President of Association
 9   Affairs, Colleen Badagliacco, is an agent for Legacy Real Estate & Associates, which is a
10   franchisee of a Realogy firm. The 2019 leadership team included John Smaby and
11   Elizabeth Mendenhall, as well as Tracy Kasper, Vice President of Advocacy and a
12   broker/owner of a Berkshire Hathaway franchisee.
13        124.   The Broker Defendants also carry out the anti‐competitive practices
14   through participation in local real estate associations.     Betty Taisch and Jeannie
15   Anderson, real estate agents with Compass in San Francisco, have served as Directors
16   of the California Association of Realtors for the 2019‐2021 term. Eugene Pak, a real
17   estate agent with Compass in San Francisco, is serving as a Director of the CAR for the
18   2021‐2023 term. Richard Sax, a real estate agent with Compass in San Francisco, is listed
19   as a Director‐for‐Life of the CAR. John Asdourian, a real estate agent with Sotheby’s
20   International Realty in San Francisco, has served as a Director of the CAR for the 2019‐
21   2021 term. David Parry, a real estate agent with Sotheby’s International Realty in San
22   Francisco, is serving as a Director of the CAR for the 2021‐2023 term.
23        125.   Executives of franchisees of the Broker Defendants have participated in
24   and implemented the conspiracy through the governance of the local realtor
25   associations that own and operate the NAR MLSs. Those executives and local realtor
26   associations required compliance with the NAR rules, including the Buyer Agent
27   Commission Rule, and adopted standard form contracts implementing the NAR rules.
28        126.   The Broker Defendants also actively encourage their franchisees to be
                                   CLASS ACTION COMPLAINT
                                               ‐ 33 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 35 of 50



 1   involved in local realtor association governance. For example, Keller Williams’ Policy
 2   & Guidelines Manual states that “[w]e encourage you to be actively involved to the
 3   greatest possible extent” and “[w]e encourage you to take an active role in any such
 4   local organization.” The manual further states: “Please be very cooperative with other
 5   realtors for they hold the key to a great deal of information. With their help, you can
 6   become very successful. We cooperate and live by the spirit of cooperation with all other
 7   realtors and brokers.”
 8   VIII. EFFECTS OF THE CONSPIRACY
 9        127.   Defendants’ conspiracy has had the following anticompetitive effects,
10   among others, in each area in which an NAR MLS operates, and nationwide:
11           Home buyers have paid, through the purchase price of their homes,
12            inflated buyer agent commissions and inflated total commissions;
13           Inflated total commissions are incorporated into the home purchase
14            price, thereby causing buyers to pay higher prices for homes;
15           The retention of a buyer agent has been severed from the setting of the
16            broker’s commission; the home buyer retains the buyer agent, while the
17            home seller sets the buyer agent’s compensation;
18           Price competition among brokers to be retained by home buyers has
19            been restrained;
20           Competition among home buyers has been restrained by their inability
21            to compete for the purchase of a home by lowering the buyer agent
22            commission; and
23           The quality of buyer agent services has also been reduced through
24            barriers that prevent buyer agents from presenting and receiving
25            purchase proposals that reduce the buyer agent commission, thus
26            making the proposals more attractive to and more likely to be accepted
27            by sellers; and
28           Broker Defendants have increased their profits substantially by
                                   CLASS ACTION COMPLAINT
                                               ‐ 34 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 36 of 50



 1            receiving inflated buyer agent commissions and inflated total
 2            commissions.
 3         128.    There is no pro‐competitive benefit to Defendants’ conspiracy. Defendants
 4   have successfully stabilized buyer agent commissions and significantly increased the
 5   dollar cost charged despite the diminishing role of buyer agents. According to data
 6   from the NAR, many homebuyers no longer locate prospective homes with the
 7   assistance of a broker, but rather independently through online services. Buyer agents
 8   increasingly have been retained after their client has already found the home the client
 9   wishes to buy. “One would have expected that an information and communication‐
10   based industry like real estate brokerage, would enjoy tremendous cost efficiencies from
11   the development of the Internet, Databases, and other communication technologies. Yet
12   it appears that traditional brokers generally have not passed on their cost savings to
13   consumers in the form of lower fees.” Despite their diminishing role, buyer agents
14   continue to receive the same artificially elevated commission, due to Defendants’
15   conspiracy.
16         129.    Defendants’ success in maintaining (and, in inflation‐adjusted dollar terms,
17   substantially increasing) the charge imposed by buyer agents despite the advent of new
18   technologies stands in stark contrast to other industries. “[I]n almost every other
19   consumer industry—booksellers, retailers, home appliances, insurance, banking, stock
20   brokers—the introduction of Internet and discount sellers has been a phenomenal
21   financial benefit to customers. Economists call this process of squeezing out transaction
22   costs ‘disintermediation.’ If any industry is ripe for this, it is the $70 billion‐a‐year real
23   estate brokerage market.” Instead, “[e]ven as housing prices have changed over time
24   and technological advances have arguably made the broker’s job easier, commission
25   rates in the industry have remained remarkably steady at around five to six percent.”
26         130.    Moreover, there is a disconnect between buyer agent costs and buyer agent
27   commissions. While “competitive pressures in an industry ordinarily force competitors
28   to adopt fee structures that reflect their costs, this has not occurred for real estate broker
                                     CLASS ACTION COMPLAINT
                                                  ‐ 35 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 37 of 50



 1   fees.” For example, buyer agent costs are similar regardless of the price of the home.
 2   As the Wall Street Journal has explained, “many, if not most, of the services that Realtors
 3   provide don’t vary with the sales price, so the percentage fee should fall as home price
 4   rises.” Instead, the broker commissions are “unrelated to either the quantity or quality
 5   of the service rendered or even to the value provided.”
 6        131.    Even if there were any plausible pro‐competitive effects, they would be
 7   substantially outweighed by the conspiracy’s anticompetitive effects.
 8        132.    There is substantial economic evidence that Defendants’ conspiracy has
 9   resulted in buyer agent commissions and total commissions that are inflated well above
10   a competitive level nationwide.
11        133.    Defendants’ conspiracy has maintained broker commission levels at
12   remarkably stable and inflated levels for the past two decades, despite the advent of the
13   internet and the diminishing role of buyer agents. Between 2000 and 2017, the average
14   commission nationally has been stable at a supra‐competitive rate of between 5 and 5.4
15   percent regardless of changing market conditions.
16        134.    Moreover, because housing prices have increased substantially in recent
17   years (at a rate significantly exceeding inflation), and commissions are charged on a
18   percentage of a home’s sale price, the actual dollar commissions have become even
19   higher. “For example, between 2001 and 2017, the average price of new homes in
20   current dollars sold rose from $213,200 to $384,900, according to U.S. Census Bureau
21   Statistics.” As the Consumer Federation of America has observed, “[b]ecause the
22   industry functions as a cartel, it is able to overcharge consumers tens of billions of
23   dollars a year. Consumers are increasingly wondering why they are often charged more
24   to sell a home than to purchase a new car.”
25        135.    The standard total broker commissions (i.e., the aggregate commission paid
26   to the seller‐broker and buyer agent) in areas where the NAR MLSs operate is between
27   five and six percent, substantially higher than in countries with competitive markets for
28   residential real estate brokerage services.         In a 2002 study titled “International
                                    CLASS ACTION COMPLAINT
                                                ‐ 36 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 38 of 50



 1   Residential Real Estate Brokerage Fees and Implications for the US,” economists
 2   Natalya Delcoure and Norm Miller concluded: “Globally, we see much lower
 3   residential commission rates in most of the other highly industrialized nations,
 4   including the United Kingdom (UK), Hong Kong, Ireland, Singapore, Australia, and
 5   New Zealand. … In the UK, the [total] commission rates average less than 2% … In New
 6   Zealand and South Africa, [total] commission rates average 3.14%. In Singapore, the
 7   [total] commission rates also tend to run around 3%.” They also found variation within
 8   countries; in the United Kingdom, for example, Delcoure and Miller found that “1%‐2%
 9   is typical; in very competitive areas 0.5‐ 0.75%; in low priced areas [for homes] as high
10   as 3.5%.” Ultimately, the economists concluded that, “based on global data, the [total]
11   US residential brokerage fees should run closer to 3.0%.”
12          136.   The adverse economic impact of the conspiracy’s restraints on price
13   competition have been severe. The Consumer Federation of America indicated that “[i]f
14   sellers and buyers each separately negotiated compensation with their brokers, uniform
15   5‐6% commissions would quickly disappear.”
16          137.   Brian Larson, an attorney who has represented many MLSs, has observed
17   that “[w]ith the demise of subagency, there is little reason to keep interbroker
18   compensation.” According to Larson, “[g]etting rid of interbroker compensation” [i.e.,
19   payments from seller‐brokers to buyer agents] would improve the market in several
20   areas, including:
21             “Buyer agent fees can be commensurate with the skill and experience of
22              the broker and with the buyer’s needs.”
23             “The market benefits from price competition for buyer‐broker services.”
24             “The dangers of price fixing, and the claims by industry watchdogs that
25              it exists now, will largely be addressed. Brokers will really be unable to
26              tell what their competitors are charging for services, and there will be
27              no incentive for commissions to be ‘standard.’”
28   ///
                                     CLASS ACTION COMPLAINT
                                                 ‐ 37 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 39 of 50



 1          138.   Because of the scope and magnitude of the overcharges at issue here, the
 2   economic cost to the plaintiff class and other consumers is enormous. Estimates of the
 3   amount of “annual broker fees consumers might save if there was effective price
 4   competition suggests as much as $30 billion or more annually.”
 5          139.   Economists Hsieh and Moretti have suggested that “more than half of
 6   current commissions might be eliminated by competition.” Natalya Delcoure and
 7   Norm Miller “found that U.S. broker fees should equal something closer to three
 8   percent.”
 9   IX.    CONTINUOUS ACCRUAL
10          140.   During the years preceding the filing of this complaint, Defendant NAR
11   and Broker Defendants in NAR MLSs repeatedly engaged in anticompetitive conduct,
12   including implementing and enforcing the Buyer Agent Commission Rule and other
13   anticompetitive NAR rules nationwide. Defendants continue to do so.
14          141.   As a result of their conspiracy, Defendants repeatedly charged and
15   received, and continue to charge and receive, inflated buyer agent commissions and
16   total commissions that were paid by Plaintiff and the Class in connection with the
17   purchase of residential real estate listed on one of the NAR MLSs. Each payment of
18   these inflated commissions by Plaintiff and Class Members during the class period
19   injured them and gave rise to a new cause of action.
20                                STATUTE OF LIMITATIONS
21          142.   The running of the statute of limitations begins when the Plaintiff discovers
22   the existence of a cause of action.
23          143.   Plaintiff and the Class had no knowledge of Defendants’ unlawful
24   conspiracy and could not have discovered it by the exercise of due diligence until, at the
25   earliest, November 19, 2020, the date the DOJ announced the settlement of its antitrust
26   claims against the NAR.
27          144.   Moreover, it was reasonable for Plaintiff and Class Members not to suspect
28   that Defendants were engaging in any unlawful anticompetitive behavior. Plaintiff and
                                     CLASS ACTION COMPLAINT
                                                 ‐ 38 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 40 of 50



 1   Class Members are unsuspecting home buyers who do not have in‐depth knowledge or
 2   information about the real estate industry and are not well‐versed with NAR’s
 3   framework. Additionally, as alleged herein, the NAR’s policies, rules and practices
 4   specifically prohibit the disclosure of total broker commissions to home buyers and
 5   encourage buyer agents to represent to their clients that they are receiving the brokers’
 6   services for free. As a result, the average home buyer does not appreciate that buyer
 7   agent services cost them anything, let alone that Defendants actively conspire together
 8   to maintain supra‐competitive broker commissions.
 9          145.   For these reasons, the statutes of limitation applicable to Plaintiff’s and
10   Class Members’ claims have been tolled with respect to the claims asserted herein.
11          146.   Additionally, or alternatively, application of the doctrine of fraudulent
12   concealment tolled the statutes of limitation on Plaintiff’s and the Class Members’
13   claims until at least November 19, 2020.
14          147.   Defendants actively concealed their conspiracy by, for example,
15   prohibiting the disclosure of total commissions to home buyers and encouraging
16   brokers to represent to home buyers that their services are free of charge.
17          148.   Moreover, Defendants’ anticompetitive conduct was inherently self‐
18   concealing because the NAR tightly controls its regulated MLSs, agents, and brokers,
19   and a reasonable buyer under the circumstances would not have had reason to suspect
20   that they were being subjected to anticompetitive conduct. The conduct prohibiting
21   NAR MLSs from disclosing to prospective buyers the amount of commission that the
22   buyer agent will earn if the buyer purchases a home listed on the MLS, allowing buyer
23   agents to misrepresent to buyers that a buyer agent’s services are free, is inherently self‐
24   concealing. Likewise, conduct by Defendants to filter MLS listings based on the level
25   of buyer agent commissions and to exclude homes with lower commissions is
26   inherently self‐concealing.
27   ///
28   ///
                                    CLASS ACTION COMPLAINT
                                                 ‐ 39 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 41 of 50



                                  CLASS ACTION ALLEGATIONS
 1
           149.   Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil
 2
     Procedure, Plaintiff brings this action on behalf of himself and the following class:
 3
           All persons who, since December 1, 1996 through the present, purchased
 4         residential real estate that was listed on an NAR MLS.

 5         150.   Excluded from the Class are: (1) any Judge or Magistrate presiding over
 6   this action and any members of their families; (2) Defendants, Defendants’ subsidiaries,
 7   parents, successors, predecessors, and any entity in which any Defendant or its parent
 8   has a controlling interest and their current or former employees, officers, and directors;
 9   (3) persons who properly execute and file a timely request for exclusion from the Class;
10   (4) persons whose claims in this matter have been finally adjudicated on the merits or
11   otherwise released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal
12   representatives, successors, and assigns of any such excluded persons.
13         151.   Ascertainability: Membership of the Class is defined based on objective
14   criteria, and individual members will be identifiable from Defendants’ and public
15   records.
16         152.   Numerosity: The exact number of members of the Class is unknown and
17   unavailable to Plaintiff at this time, but individual joinder in this case is impracticable.
18   The Class likely consists of at least thousands of individuals, and the members can be
19   identified through Defendants’ and public records.
20         153.   Predominant Common Questions: The Class’ claims present common
21   questions of law and fact, and those questions predominate over any questions that may
22   affect individual Class members. Common questions for the Class include, but are not
23   limited to, the following:
24         a. Whether Defendants entered into a conspiracy as alleged herein;
25         b. Whether the conspiracy was implemented in the areas in which the
26              NAR MLSs operate;
27         c. Whether the conspiracy harmed competition as alleged herein;
28
                                    CLASS ACTION COMPLAINT
                                                 ‐ 40 ‐
           Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 42 of 50



 1          d. Whether home buyers were harmed as a result of Defendants’
 2             anticompetitive conduct as alleged herein;
 3          e. Whether buyer agent commissions were inflated as a result of the
 4             conspiracy;
 5          f. Whether the competitive harm from the conspiracy substantially
 6             outweighed any competitive benefits; and
 7          g. The appropriate class‐wide measures of damages.
 8          154.   Typicality: Plaintiff’s claims are typical of the claims of the other members
 9   of the proposed Class. Defendants’ conduct that gave rise to Plaintiff’s claims is the
10   same for all members of the Class.
11          155.   Adequate Representation: Plaintiff has and will continue to fairly and
12   adequately represent and protect the interests of the Class. Plaintiff has retained
13   counsel competent and experienced in complex litigation and class actions, including
14   antitrust violations. Plaintiff has no interest that is antagonistic to those of the Class.
15   Plaintiff and his counsel are committed to vigorously prosecuting this action on behalf
16   of the members of the Class, and they have the resources to do so. Neither Plaintiff nor
17   his counsel have any interest adverse to those of the other members of the Class.
18          156.   Substantial Benefits: This class action is appropriate for certification
19   because class proceedings are superior to other available methods for the fair and
20   efficient adjudication of this controversy and joinder of all members of the Class is
21   impracticable. This proposed class action presents fewer management difficulties than
22   individual litigation and provides the benefits of single adjudication, economies of
23   scale, and comprehensive supervision by a single court. Class treatment will create
24   economies of time, effort, and expense and promote uniform decision‐ making.
25          157.   Plaintiff reserves the right to revise the foregoing class allegations and
26   definitions based on facts learned and legal developments following additional
27   investigation, discovery, or otherwise.
28   ///
                                     CLASS ACTION COMPLAINT
                                                 ‐ 41 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 43 of 50



                                       CLAIMS FOR RELIEF
 1
                                                Count I
 2                            Section 1 of the Sherman Act, 15 U.S.C § 1
                                      (Against All Defendants)
 3
          158.   Plaintiff repeats and incorporates by reference each of the foregoing
 4
     allegations of this Complaint.
 5
          159.   Beginning in at least 1996, Defendants engaged in a continuing contract,
 6
     combination, or conspiracy to unreasonably restrain interstate trade and commerce in
 7
     violation of Section 1 of the Sherman Act, 15 U.S.C § 1.
 8
          160.   The misrepresentation as to the payment of brokerage commissions and
 9
     the value of houses sold is an actual and proximate cause of harm to home buyers. The
10
     contract, combination, or conspiracy alleged herein has consisted of continuing
11
     agreements among Defendants and their coconspirators to set, raise, and maintain the
12
     level of broker commissions.
13
          161.   In furtherance of the contract, combination, or conspiracy, Defendants and
14
     their coconspirators have committed one or more of the following overt acts:
15
                 a. participated in the establishment, maintenance, and implementation of
16
                     the Buyer Agent Commission Rule and other anticompetitive NAR
17
                     rules;
18
                 b. participated in the establishment, maintenance, and implementation of
19
                     rules by NAR associations and MLSs that implemented the Buyer
20
                     Agent Commission Rule and other anticompetitive NAR rules; and
21
                 c. used their control over the NAR MLSs to force affiliated brokers,
22
                     members, and franchisees of Broker Defendants to implement and
23
                     adhere to the Buyer Agent Commission and other anticompetitive NAR
24
                     rules in the areas in which the NAR MLSs operate.
25
          162.   Defendants’ conspiracy has caused buyer agents to conceal total
26
     commissions, to misrepresent to buyers that buyer agents’ services are free, to steer
27
     home buyers towards high commission listings, and to diminish the value of buyer
28
                                      CLASS ACTION COMPLAINT
                                                 ‐ 42 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 44 of 50



 1   agent services by restraining competition on buyer agent commission fees in the home
 2   buying process. Defendants’ conspiracy has also had the effect of excluding non‐NAR‐
 3   affiliated brokers from competing in the market for buyer agent services by restricting
 4   access to lockboxes, which is required in order for buyer agents to show houses for sale
 5   to their clients.
 6         163.    Defendants’ conspiracy has also reduced competition among buyer agents,
 7   thereby requiring buyers to pay inflated prices for their homes and inflated buyer agent
 8   commissions. Reduced price competition among buyer agents has also reduced the
 9   quality of broker services provided to home buyers.         This harm to competition
10   substantially outweighs any competitive benefits arising from the conspiracy.
11         164.    Plaintiff and Class Members paid inflated home purchase prices and
12   broker commissions throughout the class period in connection with the purchase of
13   residential real estate listed on the NAR MLSs. Absent Defendants’ conspiracy, Plaintiff
14   and the other class members would have paid lower prices for their homes and lower
15   commissions.
16         165.    Plaintiff and Class Members also received diminished services from buyer
17   agents as a result of the conspiracy. Absent this conspiracy, Plaintiff and Class Members
18   would have received improved services in negotiating and reducing the purchase prices
19   of their homes.
20         166.    As a direct and proximate result of Defendants’ past and continuing
21   violations, Plaintiff and Class Members have been injured in their business and property
22   and suffered damages in an amount to be proven at trial.
23                                         Count II
             Violation of the Cartwright Act, CAL. BUS. & PROF. CODE § 16720 et seq.
24                                 (Against All Defendants)
25         167.    Plaintiff incorporates by reference and realleges each and every preceding
26   paragraph as though fully set forth herein.
27         168.    Defendants’ acts and practices detailed above violate the Cartwright Act,
28   Cal. Bus. & Prof. Code §§ 16700, et seq., which prohibits, inter alia, the combination of
                                    CLASS ACTION COMPLAINT
                                                ‐ 43 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 45 of 50



 1   resources by two or more persons to restrain trade or commerce or to prevent market
 2   competition. See id. §§ 16720, 16726.
 3        169.    Under the Cartwright Act, a “combination” is formed when the
 4   anticompetitive conduct of a single firm coerces other market participants to
 5   involuntarily adhere to the anticompetitive scheme.
 6        170.    The relevant service market for the claims asserted herein is the market for
 7   buyer agent services. The relevant geographic markets for the claims asserted herein
 8   are the geographic areas in which NAR MLSs operate.
 9        171.    Defendants have market power in the foregoing market, as evidenced by
10   their long‐standing ability to maintain commissions at inflated levels. Defendants’ anti‐
11   competitive conduct has led to the exclusion of viable market alternatives in the real
12   estate buyer agent services market.
13        172.    The misrepresentation as to the payment of brokerage commissions and
14   the value of houses sold is an actual and proximate cause of harm to home buyers. The
15   contract, combination, or conspiracy alleged herein has consisted of continuing
16   agreements among Defendants and their coconspirators to set, raise, and maintain the
17   level of broker commissions.
18        173.    In furtherance of the contract, combination, or conspiracy, Defendants and
19   their coconspirators have committed one or more of the following overt acts:
20                a. participated in the establishment, maintenance, and implementation of
21                   the Buyer Agent Commission Rule and other anticompetitive NAR
22                   rules;
23                b. participated in the establishment, maintenance, and implementation of
24                   rules by NAR associations and MLSs that implemented the Buyer
25                   Agent Commission Rule and other anticompetitive NAR rules; and
26                c. used their control over the NAR MLSs to force affiliated brokers,
27                   members, and franchisees of Broker Defendants to implement and
28                   adhere to the Buyer Agent Commission and other anticompetitive NAR
                                    CLASS ACTION COMPLAINT
                                               ‐ 44 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 46 of 50



 1                       rules in the areas in which the NAR MLSs operate.
 2         174.    Defendants’ conspiracy has caused buyer agents to conceal total
 3   commissions, to misrepresent to buyers that buyer agents’ services are free, to steer
 4   home buyers towards high commission listings, and to diminish the value of buyer
 5   agent services by restraining competition on buyer agent commission fees in the home
 6   buying process. Defendants’ conspiracy has also had the effect of excluding non‐NAR‐
 7   affiliated brokers from competing in the market for buyer agent services by restricting
 8   access to lockboxes, which is required in order for buyer agents to show houses for sale
 9   to their clients.
10         175.    Defendants’ conspiracy has also reduced competition among buyer agents,
11   thereby requiring buyers to pay inflated prices for their homes and inflated buyer agent
12   commissions. Reduced price competition among buyer agents has also reduced the
13   quality of broker services provided to home buyers.           This harm to competition
14   substantially outweighs any competitive benefits arising from the conspiracy.
15         176.    Plaintiff and Class Members paid inflated home purchase prices and
16   broker commissions throughout the class period in connection with the purchase of
17   residential real estate listed on the NAR MLSs. Absent Defendants’ conspiracy, Plaintiff
18   and the other class members would have paid lower prices for their homes and lower
19   commissions.
20         177.    Plaintiff and Class Members also received diminished services from buyer
21   agents as a result of the conspiracy. Absent this conspiracy, Plaintiff and Class Members
22   would have received improved services in negotiating and reducing the purchase prices
23   of their homes.
24         178.    As a direct and proximate result of Defendants’ past and continuing
25   violations, Plaintiff and Class Members have been injured in their business and property
26   and suffered damages in an amount to be proven at trial.
27         179.    It is appropriate to bring this action under the Cartwright Act because
28   many of Defendants’ illegal agreements with third parties were made in California and
                                       CLASS ACTION COMPLAINT
                                                  ‐ 45 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 47 of 50



 1   purport to be governed by California law, many affected consumers reside in California,
 2   several Defendants have their principal place of business in California and overt acts in
 3   furtherance of Defendants’ anticompetitive scheme took place in California.
 4                                       Count III
       Violation of the Unfair Competition Law, CAL. BUS. & PROF. CODE § 17200 et seq.
 5                                Against All Defendants
 6        180.   Plaintiff re‐alleges and incorporates the preceding allegations of this
 7   Complaint with the same force and effect as if fully restated herein.
 8        181.   Defendants committed acts of unfair competition, as described above, in
 9   violation of the Unfair Competition Law (“UCL”).
10        182.   Defendants’ conduct constitutes an “unlawful” business practice within
11   the meaning of the UCL, and includes, without limitation, the following:
12                   a. Violating the Sherman Act, as set forth above;
13                   b. Violating the Cartwright Act, as set forth above and
14                   c. Engaging in anticompetitive conduct and restraining trade, and
15                      otherwise manipulating the market for residential real estate
16                      services in violation of the Sherman Act and Cartwright Act.
17        183.   Defendants’ conduct separately constitutes an “unfair” business practice
18   within the meaning of the UCL because Defendants’ practices have caused and are
19   “likely to cause substantial injury” to Plaintiff and members of the Class that is not
20   “reasonably avoidable” by them.
21        184.   Defendants’ conduct, as alleged herein, is and was contrary to public
22   policy, immoral, unethical, oppressive, unscrupulous and/or substantially injurious to
23   consumers. Any purported benefits arising out of Defendants’ conduct do not outweigh
24   the harms caused to the victims of Defendants’ conduct.
25        185.   Defendants’ conduct is also “unfair” because it is contrary to numerous
26   legislatively‐declared policies, as set forth in the Sherman Act, the Cartwright Act and
27   California law. Here, Defendants’ conduct not only violates the letter of the law, but it
28   also contravenes the spirit and purpose of each of those statutes. The conduct threatens
                                   CLASS ACTION COMPLAINT
                                               ‐ 46 ‐
        Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 48 of 50



 1   an incipient violation of each of those laws and has both an actual and a threatened
 2   impact on competition.
 3        186.   Defendants’ conduct, as described above, also constitutes a “fraudulent”
 4   business practice within the meaning of the UCL. Defendants’ activity with respect to
 5   the MLS listing services and the market for real estate commissions fraudulently raised
 6   the prices of real estate commissions and real estate products, and other manipulative
 7   conduct that did not shift economic risk for the transaction to an arm’s length
 8   counterparty. This conduct was designed to deceive — and did deceive — other market
 9   participants about the true supply and demand situation for real estate services and
10   commissions in order to artificially increase prices in California and throughout the
11   United States.
12        187.   Plaintiff and members of the Class have suffered injury in fact and have
13   lost money as a result of Defendants’ violations of the UCL in that they paid more for
14   the relevant services and products than they would have paid in a competitive market.
15   They are therefore entitled to restitution and injunctive relief pursuant to California
16   Business and Professions Code § 17203.
17                                        Count IV
                                      Unjust Enrichment
18                                  Against All Defendants
19        188.   Plaintiff re‐alleges and incorporates the preceding allegations of this
20   Complaint with the same force and effect as if fully restated herein.
21        189.   Defendants received benefits from Plaintiff and Class members and
22   unjustly retained those benefits at their expense. For example, Plaintiff and Class
23   Members paid supra‐competitive commissions to agents employed by Broker
24   Defendants. Plaintiff and the Class members also paid supra‐competitive commissions
25   to NAR members, who in turn pay dues to NAR for membership. These funds enable
26   NAR to continue its operations, including the conspiracy to maintain artificially high
27   commission rates. Defendants’ financial benefits resulting from their unlawful and
28   inequitable conduct are economically traceable to overpayments for buyer agent
                                   CLASS ACTION COMPLAINT
                                               ‐ 47 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 49 of 50



 1   commissions by Plaintiff and Class members.
 2         190.   Additionally, Defendants promulgated and enforced anticompetitive
 3   rules, including the Buyer Agent Commission Rule, Concealment Rules, Free‐Service
 4   Rule, Commission Modification Rule, Filter Rule and Lockbox Policy in order to raise,
 5   set, and maintain high commission rates and otherwise reduce competition in the
 6   market for buyer agent services for their own gain, providing Defendants with
 7   economic, intangible, and other benefits.
 8         191.   Defendants unjustly retained those benefits at the expense of Plaintiff and
 9   Class members because Defendants’ conduct damaged Plaintiff and Class members, all
10   without providing any commensurate compensation to Plaintiff and the Class.
11         192.   The benefits that Defendants derived from Plaintiff and Class members
12   rightly belong to Plaintiff and Class members. It would be inequitable under unjust
13   enrichment principles for Defendants to be permitted to retain any of the profit or other
14   benefits they derived from the unfair and unconscionable methods, acts, and trade
15   practices alleged in this Complaint.
16         193.   Defendants should be compelled to disgorge in a common fund for the
17   benefit of Plaintiff and Class members all unlawful or inequitable proceeds they
18   received, and such other relief as the Court may deem just and proper.
19                                     PRAYER FOR RELIEF
20          Plaintiff requests relief as follows:
21          A.    That the Court determine that this action may be maintained as a class
22   action under Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, and
23   direct that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil
24   Procedure, be given to members of the Class;
25          B.    That the Court enter an order declaring that Defendants’ actions, as set
26   forth in this Complaint, violate Section 1 of the Sherman Act, 15 U.S.C. § 1 and violate
27   the Cartwright Act and Cal. Bus. & Prof. Code Section 17200 et seq.;
28          C.    That the Court award Plaintiff and the other members of the Class
                                     CLASS ACTION COMPLAINT
                                                    ‐ 48 ‐
         Case 3:21-cv-01934-TSH Document 1 Filed 03/19/21 Page 50 of 50



 1   damages and/or restitution in an amount to be determined at trial, as provided by
 2   law, determined to have been sustained as to each of them, in an amount to be trebled
 3   in accordance with the antitrust laws, and that judgment be entered against
 4   Defendants on behalf of Plaintiff and the Class;
 5          D.     That the Court award Plaintiff pre‐ and post‐judgment interest;
 6          E.     That the Court award Plaintiff his costs of suit, including reasonable
 7   attorney’s fees and expenses;
 8          F.     That the Court award Plaintiff and the Class a permanent injunction to
 9   permanently enjoin and restrain NAR from establishing the same or similar rules,
10   policies, or practices as those challenged in this action in the future; and
11          G.     That the Court award such other relief as the Court may deem just and
12   proper.
13                                   DEMAND FOR JURY TRIAL
14          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands
15   a jury trial as to all issues triable by a jury.
16
     Dated: March 19, 2021                               Respectfully submitted,
17
                                                         BOTTINI & BOTTINI, INC.
18                                                       Francis A. Bottini, Jr. (SBN 175783)
                                                         Albert Y. Chang (SBN 296065)
19                                                       Yury A. Kolesnikov (SBN 271173)

20                                                              s/ Francis A. Bottini, Jr.______
                                                                   Francis A. Bottini, Jr.
21
                                                        7817 Ivanhoe Avenue, Suite 102
22                                                      La Jolla, California 92037
                                                        Telephone: (858) 914‐2001
23                                                      Facsimile: (858) 914‐2002
                                                        fbottini@bottinilaw.com
24                                                      achang@bottinilaw.com
                                                        ykolesnikov@bottinilaw.com
25                                                      Attorneys for Plaintiff Alfio Conti
26

27

28
                                       CLASS ACTION COMPLAINT
                                                    ‐ 49 ‐
